Citation Nr: 1519885	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for left little (fifth) finger amputation. 

2.  Entitlement to a rating in excess of 10 percent for scar residuals associated with left little finger amputation. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that additional evidence, including VA treatment records, was received after the statement of the case was issued in March 2013.  This evidence did not include a waiver of agency of original jurisdiction (AOJ) review; however, the VA treatment records are either not relevant to the claims on appeal or are cumulative and redundant of evidence previously considered by the AOJ (showing the Veteran reported left fifth finger pain).  As such, they are not pertinent to the issues on appeal, and no waiver is required.  38 C.F.R. § 20.1304.  The Board can proceed with adjudication.


FINDINGS OF FACT

1.  The Veteran's left little finger disability is characterized as status-post amputation proximal to the distal interphalangeal joint; amputation proximal to the proximal interphalangeal joint is not shown.

2.  The Veteran's scar residuals following partial amputation of the left little finger is characterized by one painful scar that is at most 2.5 centimeters by .1 centimeters, and tender on palpation, but without adherence to underlying tissue, limitation of motion, loss of function, skin ulceration, or underlying soft tissue damage.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 0 percent for left little finger amputation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5156 (2014).

2.  The criteria for a disability rating in excess of 10 percent for scar residuals associated with left little finger amputation have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (Code) 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The AOJ provided pre-adjudication VCAA notice in a letter dated in August 2010. The Veteran was notified of the evidence needed to substantiate the claim for increased ratings; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice letter included notice regarding the determination of the effective date of an award and the degree of disability.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) .

VA has obtained records of treatment reported by the Veteran, including VA treatment records.  The Veteran has not identified any additional records that could be used to support his claims.  The AOJ arranged for VA examinations in March 2011 and April 2011.  The resulting examination reports contain informed discussion of the pertinent history, features of the left finger disability, and are found to be adequate to evaluate the Veteran's disabilities on appeal under the governing criteria.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The AOJ has rated the Veteran's service-connected residuals of a left little (fifth) finger disability with loss of the tip of the distal phalanx under Diagnostic Code 5156 for amputation of the little finger, and rated service-connected scar residuals associated with loss of the tip of the distal phalanx under Code 7804 for painful or unstable scars.

Under Diagnostic Code 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal (PIP) joint or proximal thereto.  38 C.F.R. § 4.71a, Code 5156.  A 20 percent evaluation is warranted for little finger amputation with metacarpal resection (more than one-half the bone lost).  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Code 5156, at Note.

Under Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Code 7804 (2014).  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, Code 7804, Note (1).  Note (2) to Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Code 7804, Note (2).  Note (3) to Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, Code 7804, Note (3).

The Veteran filed claims for increased ratings for his service-connected residuals of left fifth finger injury in June 2010. 

The Veteran's service treatment records (STRs) show that in August 1967, the Veteran suffered a fracture of the open distal phalanx of the left little finger.  It was noted there was no artery or nerve damage.  Subsequently, there was revision of the finger tip of the left little finger. 

A June 2010 VA treatment record shows that the Veteran sought treatment for left little finger pain and the possibility of traumatic arthritis was considered.  On July 2010, the Veteran reported pain in the left little finger which increased in cold weather.  The provider noted shortening of the left little finger in the distal phalanx region and that the Veteran lacked full extension of the proximal interphalangeal joint, but was able to bring the fingertip to his palm.  There was a small tender mass in the area of the volar distal phalanx region which the Veteran stated did provide some pain.  There was no tenderness around the proximal interphalangeal joint.  X-rays showed mild joint space loss in the third, fourth, and fifth distal interphalangeal joints resulting in stable mild osteoarthritis in the distal interphalangeal joints, and that there may be a small bony exostosis volar surface of the remainder of the distal phalanx which was in the area of tenderness. 

A September 2010 VA treatment record notes that the Veteran reported persistent discomfort of his left little finger which had started to bother him about 5 years earlier.  The provider noted a hooknail deformity which seemed to be the primary source of discomfort and the Veteran noted cold weather and typing exacerbate the pain.  Possible removal of the nail plate and shortening of the distal phalanx were discussed. 

On March 2011 VA examination, the Veteran reported left fifth finger pain, cold sensitivity, some numbness, and pain with direct pressure at the tip.  He noted that he had been turned down for employment secondary to his inability to tolerate typing with his little finger.  He reported that he has used a compression glove, and that medications help with the pain, but causes him to be drowsy.  The diagnosis was traumatic left little finger amputation of tip of distal phalanx with resulting nerve damage and painful hooknail.  On examination, there was swelling, deformity, and tenderness, and the tip of the finger was missing.  There was a well-healed laceration scar palmer surface on the left small finger distal phalanx status-post surgical intervention that measured .8 centimeters in length and .3 centimeters wide.  The examiner noted loss of underlying tissue, tenderness to palpitation, but that there was no restriction motion.  The scar was well-healed without skin breakdown.  The examiner noted that the biggest problem with the Veteran's amputation is not functional in the sense of motion, movement, or grasping, but that it is due to pain with pressure at the amputation site which creates difficulties with any functional activity that requires pressure at the amputation site.  

On April 2011 VA examination, the Veteran reported swelling and pain at the site of his amputation and that he cannot grasp strongly with his left hand.  The examiner noted the amputation to the distal interphalangeal joint and that the overall functional impairment was difficulty grasping with his left hand and left hand stiffness.  There was a scar precisely located on the distal left fifth digit which was liner and measured 2.5 centimeters by .1 centimeter and which was painful on examination.  There was no skin breakdown and the scar was noted to be superficial with no underlying tissue damage, did not limit the Veteran's motion, and there was no limitation of function.  Hand examination did not reveal a decrease in strength in regards to pulling, pushing, and twisting.  Examination of the amputation revealed tenderness of the stump and nail bed of the fifth digit with abnormal growth; there was no swelling, deformity, neuroma, or inadequate circulation.  The examiner noted that the amputation is not at the proximal interphalangeal joint, but is distal to the proximal interphalangeal joint and X-rays showed amputation of the tip of the left finger.  The diagnosis was status post amputation secondary to the injury of the left fifth distal phalanx with residual scar and tenderness.  The Veteran also reported that he used to work for IBM, but has difficulty typing and is unable to work due to hand and shoulder pain. 

On his June 2011 notice of disagreement, the Veteran stated that he felt that the rating for his left finger disability did not consider the functional loss due to painful movement or the treating medication.

A July 2011 VA treatment record shows the Veteran reported continued left finger pain and that he had been unsuccessful in obtaining a job because he is unable to type. Surgical treatment options were discussed.

An August 2012 VA treatment record shows the Veteran sought treatment for persistent pain in his left little finger and reported that the pain was constant, but tolerable.  There was scar tissue over the left small finger centrally which was noted to possibly contribute to the feeling of tightness.  It was noted that a glove did not improve his symptoms and while revision amputation was considered, the Veteran did not want to pursue surgery at that time. 

An October 2012 VA treatment record noted the Veteran was requesting a letter regarding his left finger to indicate that he suffers from pain, not just the amputation itself. 

An March 2013 VA treatment record notes the Veteran's left finger pain due to chronic injury secondary to crush nerve injury.  The provider noted that the Veteran continues to suffer pain which is likely neuropathic in etiology.  

The Veteran contends that a rating in excess of 0 percent for his left little finger amputation is warranted.  However, the record clearly indicates that the amputation is the tip of the left little finger, to the distal interphalangeal joint.  There is no indication that the Veteran's amputation is proximal to the proximal interphalangeal joint such to warrant the next higher (10 percent) rating nor is there evidence of metacarpal resection. 

The Veteran also contends that a rating in excess of 10 percent for scar residuals associated with his left little finger amputation is warranted.  The Board disagrees because his 10 percent rating under Diagnostic Code 7804 is the maximum schedular rating available for one tender scar, and absent additional scars.  See 38 C.F.R. § 4.71a, Code 7804.  At the most recent April 2011 VA examination, the examiner noted the presence of was a left little finger amputation scar measuring 2.5 centimeters by .1 centimeter which was painful on palpation.  There was no adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  The Board acknowledges that on March 2011 VA examination, the examiner noted there was loss of underlying tissue.  However, while there is some conflicting evidence as to the presence of underlying tissue damage, the most recent VA examination did not find underlying tissue damage, and a separate 10 percent evaluation under Code 7801 for deep nonlinear scars is not warranted unless the Veteran's service-connected scar measured at least 39 square centimeters.  As such, there is no schedular basis for a higher rating for scar associated with residuals of the left little finger amputation.

The Board has considered whether a higher or additional rating is available for the Veteran's left finger amputation under a different Diagnostic Code, but finds that a higher rating by analogy to another Diagnostic Code is not warranted.  Initially, the Board notes that with respect to the Veteran's left fifth finger disability, the note following Diagnostic Code 5156 for amputations of the little finger specifically indicates that single finger amputation ratings are the only applicable ratings for amputations of whole or part of the single fingers.  

Furthermore, the Veteran's left little finger disability is manifested by pain.  He cannot be compensated for the same symptom under two different diagnostic codes as that would be impermissible pyramiding under 38 C.F.R. § 4.14.  The Board notes that the Veteran is separately service-connected for a painful scar.  Accordingly, left little finger pain is being already compensated for under Diagnostic Code 7504.  

The Board recognizes that there is X-ray evidence of osteoarthritis in the Veteran's fifth distal interphalangeal joint.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, when there is arthritis confirmed by X-ray findings with evidence of painful motion, but to a degree which would be non-compensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected "major joint or group of minor joints."  The Board has considered Diagnostic Code 5003 for application; however, the small finger is not considered a "major joint" under VA regulations and the regulations further stipulate that, in order to be rated as an arthritic condition affecting a group of minor joints in the hand, the condition must include "multiple involvements of the interphalangeal, metacarpal, and carpal joints."  Thus, even if the note following Diagnostic Code 5156 did not restrict finger amputations to a single applicable rating, as the Veteran's service-connected left little finger disability does not affect a major joint or group of minor joints under VA regulations, a 10 percent rating is not warranted under Diagnostic Code 5003.  38 C.F.R. §§ 4.45, 4.71a.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the AOJ or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

In this case, the symptoms described by the Veteran for his left fifth finger disability, largely described as pain or tightness and a missing fifth fingertip, fit squarely with the criteria found in the relevant Diagnostic Codes, as discussed above.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

As a final point, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, however, the Veteran has not asserted, and the record does not otherwise indicate, that a TDIU due solely to the service-connected left fifth finger disability is warranted at any time pertinent to this appeal.  In fact, although the Veteran does not appear to be working, he reported that he does not work in part because of pain in his shoulder, which is not service connected.  Additionally, while the Veteran noted that he had lost an employment opportunity due to being unable to type as a result of pain in his finger, this does not suggest that he is unable to secure gainful employment in another capacity.  Accordingly, the Board finds that the question of the Veteran entitlement to a TDIU due solely to service-connected left little finger disability has not been raised as a component of the claim for a higher rating currently before the Board, and need not be addressed.


ORDER

The appeal seeking a rating in excess of 0 percent for a left little (fifth) finger amputation is denied. 

The appeal seeking a rating in excess of 10 percent for scar residuals of a left little (fifth) finger amputation is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


